UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


     LIEFF, CABRASER, HEIMANN &
     BERNSTEIN, LLP,

                          Plaintiff,

                        v.                           Civil Action 09-00157 (HHK)

     UNITED STATES DEPARTMENT OF
     JUSTICE, ANTITRUST DIVISION,

                          Defendant.



                         MEMORANDUM OPINION AND ORDER

       Lieff, Cabraser, Heimann & Bernstein, LLP (“Lieff”) filed this action against the U.S.

Department of Justice, Antitrust Division (“Division” or “Agency”) under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552 et seq., seeking records related to requests for

leniency under the Division’s investigation of anticompetitive practices in the sale of municipal

derivatives products. Before the Court is the Agency’s motion for summary judgment [#9], in

which the Agency argues that it has complied with Lieff’s FOIA request to the extent required by

law. Upon consideration of the motion, the opposition thereto, and the record of this case, the

Court concludes that the motion should be granted in part and denied in part.

                                       I. BACKGROUND

A.     The Freedom of Information Act

       FOIA generally allows any person to obtain access to federal agency records, subject to

certain specified exceptions. 5 U.S.C. § 552(a), (b). Congress enacted FOIA to “set[] forth a

policy of broad disclosure of Government documents in order to ensure ‘an informed citizenry,
vital to the functioning of a democratic society.’” Critical Mass Energy Project v. Nuclear

Regulatory Comm’n, 975 F.2d 871, 872 (D.C. Cir. 1992) (quoting FBI v. Abramson, 456 U.S.
615, 621 (1982)) (alteration in original). Although Congress acknowledged that information

requests may impose burdens upon government agencies, it decided that the “ultimate policy of

open government should take precedence.” Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321,

325 (D.C. Cir. 1999) (citations omitted).

       In response to a FOIA request, an agency must “conduct[] a search reasonably calculated

to uncover all relevant documents.” Steinberg v. U.S. Dep’t of Justice, 23 F.3d 548, 551 (D.C.

Cir. 1994) (quoting Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984)

(internal quotation marks omitted). If a requester’s suit challenges an agency’s invocation of

exemptions to its disclosure obligation, the agency must justify its reliance on those exemptions

through the submission to the court of a so-called “Vaughn index,” affidavits or declarations, or

both, containing a detailed description of the information withheld. Defenders of Wildlife v. U.S.

Border Patrol, 623 F. Supp. 2d 83, 88 (D.D.C. 2009); see also Vaughn v. Rosen, 484 F.2d 820,

827-28 (D.C. Cir 1973).1

B.     Factual Background

       Municipalities sometimes raise funds by issuing bonds. In some cases, those

municipalities invest the money generated by bonds in derivative products, which produce


       1
               A Vaughn index “must adequately describe each withheld document, state which
exemption the agency claims for each withheld document, and explain the exemption’s
relevance.” Johnson v. Executive Office for U.S. Att’ys, 310 F.3d 771, 774 (D.C. Cir. 2002).
“[T]he precise form of the agency’s submission—whether it be an index, a detailed declaration,
or a narrative—is immaterial.” People for the Am. Way Found. v. U.S. Dep’t of Educ., 516 F.
Supp. 2d 28, 34 (D.D.C. 2007) (citing Gallant v. Nat’l Labor Relations Bd., 26 F.3d 168, 173
(D.C. Cir. 1994)).

                                                2
income over time. The Division instigated an investigation into the industry that sells these

municipal derivative products because it suspected that its participants were engaging in illegal

anticompetitive behavior.

          Bank of America (“Bank”), which provides derivative products to municipalities,

publicly announced in February 2007 that it was an applicant to the Division’s Corporate

Leniency Program in connection with the investigation of the municipal derivatives industry.

This program permits a corporation that has taken part in antitrust violations to receive lenient

treatment from the Division in exchange for assisting with an investigation of wrongdoing in that

corporation’s industry.2 The Bank’s announcement stated only that it would likely participate in

the Leniency Program; it did not make public any details about the information the Bank

provided to the Division. In keeping with its practice of protecting the confidentiality of

participants in the Leniency Program, the Division itself has likewise not made those details

public.

          On August 5, 2008, Lieff submitted a FOIA request to the Division seeking documents

related to requests for leniency, including such requests by the Bank, connected to the Division’s

investigation of the sale of municipal derivative products.3 Three days later, the Division




          2
               The Division explains that antitrust violations occur amongst groups of
coconspirators in a secretive manner. The Corporate Leniency Program encourages members of
cartels engaged in illegal activity to provide information to the Division regarding
anticompetitive behavior that is otherwise difficult to obtain.
          3
                  Lieff, a law firm, has an interest in these documents because it represents “four
plaintiffs in litigation involving anticompetitive practices in the sale of municipal derivatives.”
Compl. ¶ 3.

                                                  3
responded with a letter stating that it could “neither confirm nor deny the existence of any

records responsive to [Lieff’s] request.” Def.’s Mot. for Summ. J., Ex. F at 1.

       On January 28, 2009, Lieff filed this action to obtain the records it had requested.4 About

a month later, Lieff and the Division came to an agreement narrowing the scope of Lieff’s

request. Lieff now seeks:

       (1)     The Corporate Conditional Leniency Letter, including any attachments or
               enclosures, or any other document exchanged between [the Bank] and [the
               Agency] memorializing any agreement between [the Bank] and [the
               Agency] in connection with [the Agency]’s investigation into
               anticompetitive practices in the sale of municipal derivatives, including
               drafts of such documents, as well as any correspondence on or before
               December 31, 2008 between [the Bank] and [the Agency], that requests,
               responds to a request for, or concerns such a request for or response to
               such a request for, leniency or a determination on whether the government
               will grant or deny leniency under the Antitrust Divisions’ Corporate
               Leniency Policy.

       (2)     Correspondence on or before August 6, 2008 between any entity, other
               than [the Bank], and [the Agency] in connection with [the Agency]’s
               investigation into anticompetitive practices in the sale of municipal
               derivatives, that requests, or responds to a request for, leniency or a
               determination on whether the government will grant or deny leniency
               under the Antitrust Division’s Corporate Leniency Policy, as well as any
               additional correspondence concerning such a request or response.

Def.’s Mot. for Summ. J., Ex. I at 2.

       In response to this modified request, the Agency conducted a search for responsive

records. It located (1) an unspecified number of records that are correspondence between the

Bank and the Division regarding the Bank’s request for leniency (“correspondence”); (2) the




       4
               The parties agree that Lieff had exhausted its administrative remedies by that date
and could therefore properly sue in federal court.

                                                 4
conditional leniency letter between the Bank and the Division (“Leniency Letter”)5; and (3) a

document describing the Division’s Corporate Leniency Policy. The Division provided Lieff

only the Corporate Leniency Policy document, which was already available on the internet,

claiming that FOIA exemptions allowed withholding the correspondence and Leniency Letter. In

addition, the Division declined to confirm or deny whether it had identified any records

responsive to the second part of Lieff’s request, which sought correspondence concerning

requests for leniency in the municipal derivatives investigation between the Division and any

entity other than the Bank.

       The Agency has moved for summary judgment, attaching, inter alia, a declaration of Sue

Ann Slates, the Division’s Chief of the Freedom of Information Act/Privacy Act Unit, which

explains its decision to withhold documents in full and to decline to confirm or deny the

existence of other responsive records (“Slates Decl.”).

                                     II. LEGAL STANDARD

       Summary judgment is appropriate if “the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2). In a FOIA

action challenging the withholding of records or portions of records, an agency is entitled to

summary judgment if the court determines that the agency has “sustained [its] burden of

demonstrating that the withheld documents are exempt from disclosure” under the statute. Boyd

v. Criminal Div. of U.S. Dep’t of Justice, 475 F.3d 381, 385 (D.C. Cir. 2007) (citing Johnson,
310 F.3d at 774; Summers v. Dep’t of Justice, 140 F.3d 1077, 1080 (D.C. Cir. 1998)).


       5
               The Division also located a nearly identical, earlier draft of this letter.

                                                  5
       Congress set forth nine exemptions to FOIA under which an agency may properly

withhold information, see 5 U.S.C. § 552(a)(4)(B), (b)(1)-(9), out of concern that “legitimate

governmental and private interests could be harmed by release of certain types of information,”

FBI v. Abramson, 456 U.S. 615, 621 (1982). The agency bears the burden of justifying its

decision to withhold requested documents. Beck v. Dep’t of Justice, 997 F.2d 1489, 1491 (D.C.

Cir. 1993). An agency’s declaration explaining its withholdings is sufficient to support a claimed

exemption if it: (1) is not conclusory; (2) describes the justification for withholding the requested

records “in sufficient detail to demonstrate that the claimed exemption applies,” Carter v. U.S.

Dep’t of Commerce, 830 F.2d 388, 392 (D.C. Cir. 1987); and (3) is neither controverted by

evidence in the record nor by evidence of agency bad faith, Shaw v. U.S. Dep’t of State, 559 F.

Supp. 1053, 1056 (D.D.C. 1983) (quoting Military Audit Project v. Casey, 656 F.2d 724, 738

(D.C. Cir. 1981)). If the declarations or affidavits meet these standards, “then the court need not

question [the submissions’] veracity and must accord them substantial weight in its decision.”

Schlesinger v. CIA, 591 F. Supp. 60, 64 (D.D.C. 1984) (citing Taylor v. Dep’t of the Army, 684
F.2d 99, 106-07 (D.C. Cir. 1982)).

                                         III. ANALYSIS

       The Agency seeks judgment in its favor, arguing that it has fully complied with its

obligations under FOIA in response to Lieff’s request. The only questions before the Court

involve the propriety of the Agency’s withholding of records it located and its refusal to confirm

or deny the existence of other responsive records.6



       6
               The Agency argues, and Lieff concedes, that the Division’s search for records
responsive to the FOIA request at issue was adequate.

                                                  6
A.      Correspondence Between the Division and the Bank, Including the Leniency Letter

        1.      Exemption 7(A)

        The Agency has invoked FOIA exemption 7(A),7 which permits an agency not to disclose

“records or information compiled for law enforcement purposes . . . to the extent that the

production of such law enforcement records or information . . . could reasonably be expected to

interfere with enforcement proceedings.” 5 U.S.C. § 552(b)(7)(A). An agency has properly

invoked this exemption if it demonstrates “that release of the requested information would reveal

‘the size, scope and direction of [the] investigation’ and thereby ‘allow for the destruction or

alteration of relevant evidence, and the fabrication of fraudulent alibis.’” Boyd, 475 F.3d at 386

(quoting Alyeska Pipeline Serv. Co. v. U.S. Envtl. Prot. Agency, 856 F.2d 309, 312 (D.C. Cir.

1988)) (alteration in original).

        The Division argues that it properly withheld all correspondence between the Bank and

itself, including the Leniency Letter, based on this exemption. It asserts that release of the

correspondence would likely cause harm by providing useful information to participants in the

cartel engaging in anticompetitive behavior in the municipal derivatives market. In particular,

the Agency maintains that names in the documents would reveal the identity of potential

witnesses; the dates of the correspondence would provide information about the timing of the

Bank’s cooperation; the letterhead of the law firms that represented the Banks at different times

would similarly reveal information about when evidence was provided to the Division; and even



        7
               The Division also asserts that it can rely on exemptions 7(D) and 7(C) to justify
withholdings in this case. Because the Court will permit the Agency to withhold information in
this category of records based on exemption 7(A), this opinion need not address these alternative
arguments.

                                                  7
revealing the number of pages of correspondence would permit inferences about how much

evidence the Division has received and how far along it is in its investigation. Def.’s Mot. for

Summ. J. at 19 (quoting Slates Decl. ¶ 58). The Division explains that members of the cartel

could use this information to, among other things, discern the scope and direction of the

Division’s investigation, determine what evidence cartel participants could destroy to interfere

with the investigation, and harass or intimidate potential witnesses. Id. at 17-18 (citing Slates

Decl. ¶ 57). Similarly, the Division asserts that the Leniency Letter identifies the specific

practices, business units, and financial products it is investigating, the identities of Bank

employee(s) with whom it is communicating, and other information that would also, if revealed,

allow interference with its investigation. Id. at 19 (citing Slates Decl. ¶ 61).

       Lieff replies that exemption 7(A) does not apply because disclosure of the requested

records would not interfere with the Division’s investigation. Lieff argues that because (1) the

Division has made public that an investigation into the municipal derivatives industry is ongoing

and (2) the Bank has made public that it has entered into a leniency agreement with the Division,

the cartel members already have incentive to thwart the investigation. In addition, Lieff asserts

that some details of the investigation have been revealed. Specifically, Lieff notes that the Bank

has provided relevant information to civil plaintiffs bringing a related class action suit against it,

more than thirty other companies have received subpoenas as part of the Division’s investigation,

and information about the investigation as well as the identities of potential witnesses has been

disclosed in media reports.

       The Division rejoins that disclosure of the correspondence would reveal information that

is not public, such as “the specific information that [the Bank] has provided to the Division,”


                                                   8
“the specific types of products that the Division believes [the Bank] to have sold in violation of

federal antitrust laws,” “the specific business units/units of [the Bank] that is/are being

investigated by the Division,” and “the identity/identities of the [Bank] employee/employees with

whom the Division has been communicating.” Def.’s Reply to Pl.’s Opp’n at 4 (citing Slates

Decl. ¶¶ 51, 57, 61).

       The Court concludes that the Division has properly relied on exemption 7(A). The Slates

Declaration identifies the particular investigation and prospective law enforcement proceedings

that could be put at risk. The D.C. Circuit has previously held that the withholding of

information about an investigation, even where the fact that the investigation was ongoing was

known, was appropriate because the disclosure of particular documents could provide details

about the “particular types of allegedly illegal activities being investigated” as well as the names

of potential witnesses, who would then be “less likely to cooperate fully with the [investigating

agency].” Alyeska Pipeline Serv. Co., 856 F.2d at 312. The Division seeks to protect precisely

such types of information here. And the Slates Declaration explains with adequate specificity the

interference with the municipal derivatives investigation that could result from the disclosure of

information in the correspondence and letter at issue. Cf. id. (“[W]e have realized that it is not

enough for an agency to shore up its exemption claim merely with general and conclusory

statements regarding the effect of disclosure.”).

       Furthermore, Lieff’s argument that the disclosure through other means of information

about the investigation negates the Division’s ability to properly invoke this exemption fails.

Although Lieff has not cited any law to support its position, the Court notes that the D.C. Circuit

has held that “[u]nder our public-domain doctrine, materials normally immunized from


                                                    9
disclosure under FOIA lose their protective cloak once disclosed and preserved in a permanent

public record.” Cottone v. Reno, 193 F.3d 550, 554 (D.C. Cir. 1999) (citations omitted). But “a

plaintiff asserting a claim of prior disclosure must bear the initial burden of pointing to specific

information in the public domain that appears to duplicate that being withheld.” Davis v. U.S.

Dep’t of Justice, 968 F.2d 1276, 1279 (D.C. Cir. 1992) (quoting Afshar v. Dep’t of State, 702
F.2d 1125, 1130 (D.C. Cir. 1983)) (internal quotation marks omitted). Lieff has attached several

exhibits to its opposition to the Division’s motion, including news reports, corporate statements,

and a court filing, but its opposition is essentially devoid of any specific explanation of the

overlap between the information in these exhibits and in the correspondence and Leniency Letter

Lieff seeks.8 Because Lieff has not met its burden, the Court will not conclude that exemption

7(A) is inapplicable on this ground.

       2.      Segregability

       FOIA requires that “[a]ny reasonably segregable portion of a record shall be provided to

any person requesting such record after deletion of the portions which are exempt.” 5 U.S.C. §

552(b). Accordingly, “non-exempt portions of a document must be disclosed unless they are

inextricably intertwined with exempt portions.” Krikorian v. Dep’t of State, 984 F.2d 461, 466

(D.C. Cir. 1993) (quoting Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 260



       8
                  The only exhibit to which Lieff cites for this purpose is a filing of JP Morgan
Chase & Co. with the Securities and Exchange Commission in which JP Morgan Chase & Co.
states that it is cooperating with the Division’s investigation, the “principal focus” of which “has
been the period 2001 to 2005.” Decl. of Daniel E. Seltz in Support of Pl.’s Opp’n to Def.’s Mot.
for Summ. J., Ex. L at 4. The Court agrees with the Division’s contention that this statement
does not indicate the dates on which the Bank sent information to the Division through the
Leniency Program and therefore does not provide information that “duplicate[s]” that which
Lieff now requests. Davis, 968 F.2d at 1279.

                                                 10
(D.C. Cir. 1977)). The agency bears the burden of demonstrating that withheld documents

contain no reasonably segregable factual information, see Army Times Publ’g Co. v. Dep’t of Air

Force, 998 F.2d 1067, 1068 (D.C. Cir.1993); Mead Data, 566 F.2d at 260, and must do so with

“reasonable specificity,” Armstrong v. Executive Office of the President, 97 F.3d 575, 578 (D.C.

Cir. 1996) (citing Quiñon v. FBI, 86 F.3d 1222, 1227 (D.C. Cir. 1996)). The Court has an

affirmative duty to consider whether an agency has released all reasonably segregable

information. Morley v. CIA, 508 F.3d 1108, 1123 (D.C. Cir. 2007).

       The Agency argues that no portion of the correspondence between the Bank and the

Division is segregable from the exempt information because the records in their

entirety—including each sentence of the correspondence, dates, letterhead, and the number of

pages of which each document consists—are exempt from FOIA’s disclosure requirement. As to

the Leniency Letter, the Division argues that although it could create a redacted version, it could

not release such a document because doing so “could seriously undermine the municipal

derivatives investigation, as well as the Division’s other currently ongoing investigations” by

disregarding the Division’s policy of keeping leniency applications confidential. Def.’s Mot. for

Summ. J. at 20-21.

       Lieff responds that the D.C. Circuit’s opinion in Stolt-Nielson Transportation Group Ltd.

v. United States, 534 F.3d 728 (D.C. Cir. 2008), prohibits the Division from categorically

refusing to disclose letters describing leniency agreements and requires a more robust

segregability analysis than a “conclusory” statement in an affidavit that the Agency has reviewed

materials “line-by-line.” Pl.’s Opp’n to Def.’s Mot. for Summ. J. (“Pl.’s Opp’n”) at 14.




                                                11
       The Court agrees with the Division as to the correspondence but disagrees as to the

Leniency Letter. The Court concludes that the Agency describes in sufficient detail why the

disclosure of any portion of the correspondence would provide information properly withheld

pursuant to exemption 7(A). The explanation before the Court, set forth in the Agency’s

declaration, which describes concerns about releasing dates, letterhead, and information about

the length of the records in addition to disclosing any of their content, is far more informative

than the statement in the agency affidavit addressed in Stolt-Nielson. See Stolt-Nielson Trans.

Group, 534 F.3d at 734 (describing the affidavit as “conclusory” because it stated only that “a

Division paralegal had ‘reviewed each page line-by-line to assure himself that he was

withholding from disclosure only information exempt pursuant to [FOIA]’”). Although “an

agency cannot justify withholding an entire document simply by showing that it contains some

exempt material” and FOIA requires the disclosure of even apparently useless redacted versions

of records, id. (quoting Mead Data, 566 F.2d at 260), the Division has demonstrated here why

there is no segregable portion of the correspondence at issue. Therefore, the Court will grant

summary judgment to the Division as to its withholding the correspondence in full.

       The Division’s justifications regarding the Leniency Letter, however, are unconvincing.

The Agency has conceded that it could redact exempt material from the letter. The concern that

releasing the letter even without the exempt material would compromise the confidentiality

policy on which the Bank and other actual and potential leniency applicants rely is neither logical

nor grounded in law. It is uncontested that the Bank itself has already made public the fact that it

sought to participate in the Division’s Leniency Program. And, in contrast to its assertions

regarding the other correspondence, the Division does not contend that disclosure of information


                                                 12
in a redacted version of the letter, such as its date or length, could be harmful. Therefore, the

motion for summary judgment regarding the Leniency Letter, to the extent the Division seeks to

withhold it from disclosure in its entirety, is denied. The letter must be produced with

appropriate redactions.

B.     Correspondence Between the Division and Other Entities

       The Division further argues that it has properly declined to confirm or deny whether any

records responsive to the second portion of Lieff’s request—correspondence between the

Division and any entity other than the Bank regarding a request for leniency in the municipal

derivatives investigation—exist. The Agency asserts that informing Lieff whether any

responsive records exist would cause the type of harm exemption 7(A) seeks to prevent.9 In

particular, the Division relies on the affidavit it has submitted to show that revealing the

existence of another confidential source within the cartel under investigation would lead

members of the cartel to attempt to identify and intimidate the leniency applicant and to more

carefully hide information. Def.’s Mot. for Summ. J. at 34 (citing Slates Decl. ¶¶ 59-60).

Furthermore, the Division maintains that were it to deny the existence of another leniency

applicant, it would reveal to the cartel that the Division only has information to which the Bank

had access. Id. at 35 (citing Slates Decl. ¶ 60).

       Lieff responds that the potential harms about which the Division expresses concern are

illusory. Specifically, Lieff argues that “[w]ith several government investigations underway and




       9
                The Agency also argues that exemption 7(D) applies to this issue. Because the
Court agrees that exemption 7(A) permits the withholding of information, it will not address the
applicability of exemption 7(D).

                                                    13
major class action lawsuits pending, whatever incentive there is to ‘more closely monitor each

other’s conduct’ exists already regardless of this FOIA request.” Pl.’s Opp’n at 20.

       The Court agrees with the Agency. The D.C. Circuit has held that “an agency may refuse

to confirm or deny the existence of records where to answer the FOIA inquiry would cause harm

cognizable under an FOIA exception.” Gardels v. C.I.A., 689 F.2d 1100, 1103 (D.C. Cir. 1982)

(citing Phillippi v. CIA, 546 F.2d 1009, 1012 (D.C. Cir. 1976); Phillippi v. CIA, 655 F.2d 1325,

1330 (D.C. Cir. 1981)). As explained above, an agency may properly invoke exemption 7(A) if

it demonstrates “that release of the requested information would reveal ‘the size, scope and

direction of [the] investigation’ and thereby ‘allow for the destruction or alteration of relevant

evidence, and the fabrication of fraudulent alibis.’” Boyd, 475 F.3d at 386 (quoting Alyeska

Pipeline Serv. Co., 856 F.2d at 312) (alteration in original). Here, the Agency asserts that if the

cartel knew whether the Division had received information relevant to its investigation from a

cartel member other than the Bank, the cartel members could make inferences about the

substance of the investigation and more easily take action to thwart the Division’s efforts in this

matter. The Court accepts this reasoning, see Schlesinger v. CIA, 591 F. Supp. 60, 64 (D.D.C.

1984) (holding that where an agency affidavit is “clear, specific, and detailed, and there is no

evidence in the record contradicting them or demonstrating agency bad faith, then the court need

not question [the affidavit’s] veracity and must accord [it] substantial weight in its decision”

(citing Taylor v. Dep’t of the Army, 684 F.2d 99, 106-07 (D.C. Cir. 1982); Hayden v. Nat’l Sec.

Agency, 608 F.2d 1381, 1387 (D.C. Cir. 1979), cert. denied, 446 U.S. 937 (1980))), and will

therefore grant summary judgment to the Division as to this issue.




                                                 14
                                       IV. CONCLUSION

       For the foregoing reasons, it is this 24rd day of March 2010, hereby

       ORDERED that the Division’s motion for summary judgment [#9] is GRANTED in

part and DENIED in part as set forth in this memorandum opinion. The Division is entitled to

judgment as to Lieff’s request for correspondence regarding requests for leniency between itself

and the Bank as well as between itself and any other participant in the municipal derivatives

industry, but it is not entitled to judgment as to Lieff’s request for the Bank’s Leniency Letter. A

redacted version of the letter must be produced.

       It is further ORDERED that by no later than April 9, 2010, the parties shall present a

joint case management report, which shall include their proposal regarding any further

proceedings or submissions the resolution of which will result in a final ruling in this case. If the

parties are not able to agree, each party shall submit its own case management report.



                                                              Henry H. Kennedy, Jr.
                                                              United States District Court




                                                 15